Title: To George Washington from William Moultrie, 10 July 1789
From: Moultrie, William
To: Washington, George



Sir
Charleston So. Carolina July 10th 1789

Captain Tate who will do me the Honor of delivering this, was an Officer in the late Continental Army in the line of Artillery of this State in which he served during the whole of the War with honor to himself & Credit to the United States: His Military ardor has lead him on to a further improvement in the Art of War; he therefore means to proceed to join the Armies

of the Turkish Empire, and waits upon your Excellency for any commands which you may have in that part of the World. Captain Tate holds himself bound to return to America on the earliest Notice of her being at War with any Power. I must beg your Excellency’s pardon for intruding on ⟨you⟩ at a time when you are so much engaged in forming a New System of Government. I have the Honor to be, Dear Sir, with the greatest regard & esteem your Excellency’s most obedt & very humble Servant

Willm Moultrielate Majr General in the American Army

 
Capt. Tate’s Excursion is not entirely Military but with a view to such discoveries as may tend to open the Commerce of the Mediterranean to the United States, & which he means to communicate from time to time: could your Excellency spare him a few Moments conversation he will communicate his Ideas to you, & if you condescend to give him a letter to some of the French Officers who served in America, it may be the means of facilitating his plan.

Willm Moultrie

